Citation Nr: 0823290	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  06-33 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUE

Entitlement to service-connection for rash on buttocks, 
groin, shoulder and back, to include as due to Agent Orange 
exposure.


ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk




INTRODUCTION

The veteran served on active duty from September 1969 to 
January 1972.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2002 rating decision in which the RO in 
Cleveland, Ohio, inter alia, denied the veteran's claim for 
service connection for rash on buttocks, groin, shoulder and 
back.  The veteran was notified of this decision in September 
2002.  (The Board notes that the veteran's claims file was 
temporarily transferred to the RO in Cleveland for 
adjudication and was subsequently returned to the 
jurisdiction of the RO in Baltimore, Maryland).  

The veteran filed a notice of disagreement (NOD) in September 
2003.  In July 2006 a statement of the case (SOC) was issued, 
and in September 2006 the veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals).  

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required. 


REMAND

After review of the evidence of record, the Board finds that 
further RO action on the claim on appeal is warranted.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §  1110 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).

Absent affirmative evidence to the contrary, there is now a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era.  See 38 U.S.C.A. § 1116(f) (West 2002) and 38 
C.F.R. § 3.307(a)(6)(iii). 
 
If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even if 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied: chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, chronic 
lymphocytic leukemia (CLL), Type 2 diabetes (also known as 
Type 2 diabetes mellitus or adult-onset diabetes), acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue carcinomas 
(other than osteosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e).  Thus, a presumption of service 
connection arises for a Vietnam veteran (presumed exposed to 
Agent Orange) who develops one of the aforementioned 
conditions. 
 
The appellant's service record reflects his service in the 
Republic of Vietnam from April 1970 to November 1971.  Thus, 
the appellant is presumed to have been exposed to herbicides.  
See 38 C.F.R. § 3.307(a)(6)(iii).  However, the claims file 
does not currently reflect a basis for presumptive service 
connection based on such presumed exposure, since appellant 
has not been diagnosed with any of the enumerated skin 
disabilities recognized by VA as being etiologically related 
to herbicide exposure. 
 
Notwithstanding the presumption, service connection for a 
disability claimed as due to exposure to Agent Orange may be 
established by showing that a disorder resulting in 
disability or death was in fact causally linked to such 
exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 
(1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), 
citing 38 U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. § 
3.303. 

The service medical records reflect that a  January 1972 
medical examination revealed a rash on the veteran's 
buttocks.  Private treatment records from October 1991 to 
February 2006 reveal findings of recurrent jock itch, chronic 
rash and tinea cruris with a bacterial superinfection.  

In February 2004 and February 2005, the veteran stated that 
the rash had been a problem for the last thirty-four years.  
In an April 2005 statement, the veteran asserted that his 
rash had progressed since service.  In the September 2006 
substantive appeal, the veteran stated that his rash had 
occurred every year, several times a year, since his 
discharge in January 1972.  This report of a continuity of 
symptomatology, when considered along with the finding of a 
rash prior to separation from service and the recent 
treatment records reflecting current diagnoses by a private 
physician suggests that the veteran may have a current rash 
related to service.  However, the record includes no actual 
medical opinion addressing the medical relationship, if any, 
between any such current disability and service.   

Under these circumstances, the Board finds that an 
examination for the purposes of ascertaining the current 
diagnosis/es for the veteran's current symptoms and an 
opinion as to whether such disability is medically related to 
the rash in service, would be helpful in resolving the claim 
on appeal.  See 38 U.S.C.A. § 5103A (West 2002);38 C.F.R. 
§ 3.159 (2007).

Hence, the RO should arrange for the veteran to undergo VA 
dermatology examination, by an appropriate physician, at a VA 
medical facility.  The veteran is hereby notified that 
failure to report to the scheduled examination, without good 
cause, may result in denial of the claim for service 
connection (as the original claim will be considered on the 
basis of the current record).  See 38 C.F.R. § 3.655 (2007).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
the scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination sent to him by the pertinent 
VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes records of treatment by the VA 
Medical Center (VAMC) in Washington, D.C., dated from May 
1986 to June 2001, and in January 2002.  An April 2005 
statement by the veteran reflects outstanding VA treatment 
from January and February 2005.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent records since 
January 2002 from the Washington VAMC, following the current 
procedures prescribed in 38 C.F.R. § 3.159 (2007) as regards 
requests for records from Federal facilities.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2007) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).  The RO should also ensure that its 
notice to the veteran meets the requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
regards the five elements of a claim for service connection-
particularly, disability rating and effective dates-as 
appropriate.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim appeal. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Washington  VAMC all records of 
evaluation and/or treatment of the 
veteran since January 2002, to include 
records of  VA treatment from January and 
February 2005.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the veteran a 
letter requesting that he provide 
sufficient information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  The RO should explain the type 
of evidence that is the veteran's 
responsibility to submit.  

The RO should ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above)-particularly as regards 
assignment of disability ratings and 
effective dates, as appropriate.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period). 
 
3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified (and for 
which any necessary authorization has 
been provided),  by following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated within the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran that the records were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all available records and/or 
responses received from each contacted 
entity have been associated with the 
claims file, the RO should arrange for 
the appellant to undergo VA dermatology 
examination, by an appropriate physician, 
at a VA medical facility.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the physician designated to examine the 
veteran, and the report of examination 
should include discussion of the 
veteran's documented medical history and 
assertions.  

The physician should identify all current 
dermatological disability (claimed as 
rash on buttocks, groin, shoulder and 
back).  With respect to each diagnosed 
disability, the examiner should render an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e, there is a 50 percent 
or greater probability) that such 
disability is medically related to 
service, to include the skin rash noted 
in the service medical records, and/or 
presumed in-service Agent Orange 
exposure.. 

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

5.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the claims file 
a copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

7,  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.  

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran an appropriate supplemental 
SOC (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford him the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time period.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

